DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 48-67 of US Application No. 16/436,878 are currently pending and have been examined.  Applicant previously canceled claims 1-47.
Claims 48-67 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 03 February 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Allowable Subject Matter
Claims 48-67 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Takeuchi et al. (US 2014/0041826 A1, “Takeuchi”) in view of Sato et al. (US 2013/0103240 A1, “Sato”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Takeuchi discloses a vehicle temperature control apparatus for controlling temperature of a temperature control object, which is at least one of inside air of a vehicle compartment and a vehicle component, includes a heat capacitive element capable of storing heat, a refrigeration cycle in which heat is absorbed from a low temperature side and is dissipated to a high temperature side, a heat exchanger that causes the heat capacitive element to exchange heat with refrigerant of the refrigeration cycle, and a heat dissipation portion which dissipates heat in the refrigerant of the refrigeration cycle to the temperature control object. Thus, a temperature control by using the heat capacitive element can be effectively performed.

Sato discloses a battery temperature control device for an electric vehicle is provided which is capable of maintaining both the range of the electric vehicle and the battery life at a high level without drastically reducing either of them. A recommended temperature range suitable for battery use and a usable temperature range in which a battery is usable and which is wider than the recommended temperature range are included, and while the battery temperature is basically controlled to converge to the recommended temperature range to maintain the battery life, in a situation where the power consumption necessary for controlling the battery temperature to converge to the recommended temperature is increased, making it difficult to travel a desired travelling distance, the recommended temperature range is switched to the usable temperature range and the battery temperature is controlled to converge to the usable temperature range, and the power consumption necessary for controlling the battery temperature is suppressed and the range of the vehicle is maintained.

With respect to independent claim 48, Takeuchi taken either individually or in combination with other prior art of record fails to teach or suggest: providing a vehicle start time and a vehicle start time probability of correctness; providing a control signal to either the battery, or a heating device, to heat the battery dynamically to temperatures optimized for a predicted vehicle use; wherein the control signal comprises a heating power rating and a heating lead time of at least a minute or more based on the determined temperature and at least one of the plurality of input parameters; comparing the vehicle start time probability of correctness with an actual vehicle start time, and adjusting an algorithm for providing the vehicle start time based on the comparison; thereby providing thermal management for the battery.

 Claim 58 recites limitations that are substantially similar to claim 48 and is allowed for the same reason.

Claims 49-57 and 59-67 are allowed because they depend from an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.